                                                                                                                      E-FILED
                                                                                       Friday, 02 July, 2021 11:29:53 AM
                                                                                           Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS

        ZACHARY LEE VEACH,                                             )
                                                                       )
        Plaintiff,                                                     )
                                                                       )
        v.                                                             )          21-CV-4075
                                                                       )
        ROCK ISLAND COUNTY JAIL,                                       )
        OFFICER LAGAISSE, NURSE                                        )
        LEDA, MAINTENANCE, NURSE                                       )
        ROSIE,                                                         )
                                                                       )
        Defendants.                                                    )

                                                       ORDER

        SUE E. MYERSCOUGH, U.S. DISTRICT JUDGE.

        Plaintiff filed this case pro se from his detention in the Rock

Island County Jail. Plaintiff has been released, but the Court must

still conduct a merit review of the complaint pursuant to 28 U.S.C.

§ 1915A because Plaintiff brought this action when he was a

prisoner. Section 1915A requires the Court to identify cognizable

claims stated by the Complaint or to dismiss claims that are not

cognizable.1 In reviewing the complaint, the Court accepts the

factual allegations as true, liberally construing them in Plaintiff's


1
 A prisoner who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can
no longer proceed in forma pauperis unless the prisoner is under “imminent danger of serious physical injury.” 28
U.S.C. § 1915(g).
                                                     Page 1 of 4
favor and taking Plaintiff’s pro se status into account. Turley v.

Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However, conclusory

statements and labels are insufficient. Enough facts must be

provided to "'state a claim for relief that is plausible on its face.'"

Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted cite

omitted).

     Plaintiff alleges that Officer Lagiasse dropped off cleaning

supplies to Plaintiff's housing unit on April 1, 2021. Plaintiff

grabbed the broom, injuring his finger on exposed shredded metal

where the rubber should have been. Officer Lagiasse and the floor

nurse tried to give Plaintiff an unsanitary towel and a bedsheet to

treat his wounds. When Plaintiff refused, Plaintiff received proper

treatment from Nurse Leda and was transferred to the hospital

where surgical glue was applied to the laceration. However, Plaintiff

spent two hours trying to convince the jail nurse that his wound

was serious before he was taken to the hospital. Plaintiff alleges

that he still cannot fully use his finger even though the injury has

completely healed. Plaintiff maintains that the person in charge of

maintenance should have noticed the condition of the broom.



                                  Page 2 of 4
     Negligence, or a mistake, does not state a federal claim.

Townsend v. Cooper, 759 F.3d 678, 689 (7th Cir. 2014). That jail

staff "should have" noticed the condition of the broom is a claim for

negligence. Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir.

2004)(“Negligence on the part of an official does not violate the

Constitution, and it is not enough that he or she should have

known of a risk.”). In order to state a federal claim, the allegations

must allow a reasonable inference that the broom posed an

objectively serious risk of harm to detainees and that Defendants

knew about the risk but gave the broom out anyway. The facts

alleged do not allow an inference of that kind of purposeful or

reckless conduct.

     As for Plaintiff's medical treatment, the allegations must allow

an inference that the treatment Plaintiff received was objectively

unreasonable considering the totality of the circumstances. Despite

Plaintiff's initial difficulty obtaining treatment, Plaintiff was properly

treated at the jail and at the hospital within two hours of his injury.

No plausible inference arises from these facts that the response to

Plaintiff's injury was objectively unreasonable. Miranda v. Cty. of

Lake, 900 F.3d 335, 352 (7th Cir. 2018).
                                  Page 3 of 4
     IT IS THEREFORE ORDERED:

     1)    Plaintiff's petition to proceed in forma pauperis is

granted. [7.]

     2)    Plaintiff's complaint is dismissed without prejudice for

failure to state a federal claim.

     3)    Plaintiff may file an amended complaint by July 30,

2021. If Plaintiff does not file an amended complaint, or the

amended complaint still fails to state a federal claim, this action will

be dismissed for failure to state a claim.

     4)    Plaintiff's motion for the Court to search for pro bono

counsel is denied. [4.] The Court cannot order an attorney to

accept pro bono appointment on a civil case such as this. Pruitt v.

Mote, 503 F.3d 647, 653 (7th Cir. 2007). The Court will try to find

counsel only if Plaintiff is not able to proceed pro se. Before the

Court makes that determination, Plaintiff must demonstrate

reasonable efforts to find counsel on his own. This typically means

contacting several attorneys and filing the attorneys' responses.

     ENTERED: 7/2/2021

                                              s/Sue E. Myerscough
                                              SUE E. MYERSCOUGH
                                              U.S. DISTRICT JUDGE
                                    Page 4 of 4
